Redick, District Judge.
This is an appeal by John D. and Anna Tilley from an order confirming a sale of 680 acres of land in Arthur county, upon foreclosure of an option contract for its purchase from plaintiff, Henry Trampe. The option for purchase was contained in a lease of the land and granted defendants leave to purchase for $10,000, payable $2,500 on or before March 1, 1927, and the remainder later. Defendants were unable to make payment March 1, 1927, but in February, 1927, paid $1,000 in accordance with modified terms of the option. No further payments were made and decree of foreclosure was entered October 5, 1931, for $9,494. Stay was taken and sale was had August 9, 1932, to plaintiff, for $10,031.44, the full amount of the decree. Some objections are made to the order of sale and notice thereof, but are not of such importance as to render the sale irregular, and the same was duly confirmed. The only evidence of the value of the land is contained in an affidavit of plaintiff, who fixes it at $5,000, but plaintiff bid the full amount of his decree. Under these conditions we know of no rule of law by which defendants can be granted relief, and the order confirming the sale will be affirmed; defendants given leave to redeem at any time before mandate issues.
Affirmed.